 



EXHIBIT 10.2
HARRIS INTERACTIVE INC.
RESTRICTED STOCK AGREEMENT
(Employee Participant — Revised Effective for Grants Made After May 1, 2008)
     This Agreement is made effective on                     , between HARRIS
INTERACTIVE INC., a Delaware Corporation (the “Company”), and
                     (“Participant”).
     WHEREAS, the Company maintains the 2007 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement, and
     WHEREAS, the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Award.
          (a) Grant. The Participant is hereby granted ___shares (the
“Restricted Stock”) of the Company’s common stock, par value $.001 per share
(“Stock”), which shall be issued as hereinafter provided in Participant’s name
subject to certain restrictions thereon. Participant hereby accepts the
Restricted Stock subject to the terms and conditions of this Agreement.
          (b) Plan Incorporated. Participant acknowledges receipt of a copy of
the Plan and agrees that this award of Restricted Stock shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.
          (c) Statement of Election. In connection with this Agreement, the
Participant will deliver to the Company an executed and completed Statement of
Decision Regarding Section 83(b) Election in the form provided by the Company.
     2. Risk of Forfeiture (“Forfeiture Restrictions”).
          (a) Forfeiture Due to Termination of Employment. Subject to
Section 3(b), should either a Date of Termination or a violation of Section 7
occur prior to any of the vesting dates provided in Section 3, Participant shall
forfeit the right to receive the Restricted Stock that would otherwise have
vested on such respective dates.
          (b) Date of Termination. For purposes of this Section 2, the
Participant’s “Date of Termination” shall be the first day occurring on or after
the date of this Agreement on which the Participant’s employment with the
Company and all Related Companies (as defined in the Plan) terminates
(irrespective of the reason for termination and whether such termination is
voluntary or involuntary); provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Related Company or between two Related Companies; and further
provided that the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Related Company
(and the Participant’s employer is or becomes an entity that is separate from
the Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.

 



--------------------------------------------------------------------------------



 



          (c) Restrictions on Transfer. Neither the Restricted Stock nor any of
it may be voluntarily or involuntarily sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of until such time
as the restrictions contained in Section 2 lapse as to the applicable Restricted
Stock and it is fully vested. Upon any violation of this restriction, the
Restricted Stock not theretofore vested shall be forfeited.
     3. Lapse of Forfeiture Restrictions.
          (a) Vesting. Subject to Section 2, ___of the Restricted Stock shall
vest on each of                     .
          (b) Change in Control.
               (i) Section 4.14(c) of the Plan shall be superseded by
Section 3(b)(ii) hereof if an assumption or substitution for the Restricted
Stock, in compliance with Section 3(b)(iii) hereof, occurs at such time as a
Change in Control (as defined in the Plan) occurs. If such a complying
assumption or substitution does not so occur, upon the occurrence of a Change in
Control all non-vested Restricted Stock, not previously forfeited, shall fully
vest and all Forfeiture Restrictions with respect to such shares shall lapse.
               (ii) All non-vested Restricted Stock, not previously forfeited,
shall fully vest and all Forfeiture Restrictions with respect to such shares
shall lapse if the Participant’s Date of Termination occurs upon or in the
one-year period immediately following a Change in Control (as defined in the
Plan) unless such Date of Termination is due to termination of Participant by
the Company for Cause or Participant’s voluntary termination of his or her
employment without Good Reason. For purposes of this subsection:
                    (A) “Cause” means (1) refusal or substantial failure to
perform (other than due to physical or mental disability), or misconduct in the
performance of, the ordinary and customary duties of Participant as reasonably
required by the Company or the successor company, provided that such refusal,
failure, or misconduct has continued after the Company or the surviving or
acquiring entity or successor company (“successor company”) has given
Participant five business days written notice of same, (2) overt and willful
disobedience of orders or directives issued by the Company or successor company
that are within the reasonable scope of Participant’s duties to the Company or
successor company, (3) conviction of or commission of any felony by Participant,
whether or not related to performance of duties under this Agreement,
(4) commission of any other illegal act if committed in connection with the
performance of duties for the Company or successor company if such act could
reasonably tend to bring the Company or successor company into disrepute, or
(5) material violation of the Company’s or successor company’s written rules,
regulations or policies of general application provided that such violation has
continued after the Company or successor company has given Participant five
business days written notice of same.
                    (B) “Good Reason” means (1) material breach of the Company’s
or successor company’s obligations to Participant, provided that Participant
shall have given reasonably specific written notice thereof to the Company
and/or successor company, and the Company and/or successor company shall have
failed to remedy the circumstances within ten business days thereafter, (2) any
decrease in Participant’s base salary as in effect immediately prior to any
Change of Control, or any material decrease in Participant’s benefits if such
modification is not of general applicability to other similarly situated
employees, or (4) the relocation of Participant’s principal office to a location
more than thirty (30) miles from the location of his/her office immediately
prior to the Change in Control; provided, however, that Participant’s principal
office shall not be deemed to be relocated by virtue of Participant being
required to spend up to ten working days per month on average in the Company’s
or successor company’s, and their respective affiliate’s, other offices.
               (iii) A complying assumption or substitution shall occur if in
connection with a Change in Control the successor company, or its respective
parent company, assumes or substitutes for

2



--------------------------------------------------------------------------------



 



the Restricted Stock an award that confers the right to receive, for each share
of Restricted Stock immediately prior to the Change in Control, the
consideration (whether in stock, cash or other securities or property) received
in the transaction constituting the Change in Control by holders of shares for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee, may, with the consent of the successor company, or its parent or
subsidiary, provide that the consideration to be received upon the vesting of
the Restricted Stock, for each share thereof, will be solely common stock of the
successor company or its parent or subsidiary substantially equal in fair market
value to the per share consideration received by holders of shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
          (c) Delivery of Certificates. Restricted Stock with respect to which
the forfeiture restrictions have lapsed shall cease to be subject to any
restrictions except as provided in Section 4(c), and the Company shall promptly
deliver to Participant a certificate representing the shares as to which the
Forfeiture Restrictions have lapsed.
     4. Custody of Restricted Stock.
          (a) Custody. One or more certificates evidencing the Restricted Stock
shall be issued by the Company in Participant’s name, or at the option of the
Company, in the name of a nominee of the Company. The Company may cause the
certificate or certificates to be delivered upon issuance to the Secretary of
the Company or to such other depository as may be designated by the Committee as
a depository for safekeeping until forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. Upon
request of the Committee, Participant shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock then subject to the
Forfeiture Restrictions.
          (b) Additional Securities as Restricted Stock. Any securities received
as the result of ownership of Restricted Stock, including without limitation,
warrants, options, and securities received as a stock dividend or stock split,
or as a result of a recapitalization or reorganization (all such securities to
be considered “Restricted Stock” for all purposes under this Agreement), shall
be held in custody in the same manner and subject to the same conditions as the
Restricted Stock with respect to which they were issued. Participant shall be
entitled to direct the Company to exercise any warrant or option received and
considered Restricted Stock hereunder upon supplying the funds necessary to do
so, in which event securities so purchased shall constitute Restricted Stock. In
the event any Restricted Stock at any time consists of a security by its terms
or otherwise convertible into or exchangeable for another security at the
election of the older thereof, Participant may exercise such right of conversion
or exchange in the event the failure to exercise or delay in exercising such
right would result in its loss or diminution of value, and any securities so
acquired shall be deemed Restricted Stock. In the event of any change in
certificates evidencing Restricted Stock by reason of any recapitalization,
reorganization or other transaction which results in a creation of Restricted
Stock the Company is authorized to deliver to the issuer the certificate
evidencing the Restricted Stock in exchange for a replacement certificate, which
shall be deemed to be Restricted Stock.
          (c) Delivery to Participant. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall cause certificate(s) for the
vested Restricted Stock to be issued in the name of Participant in exchange for
the certificate evidencing the previously Restricted Stock. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements of any regulation applicable to
the issuance or delivery of such shares. The Company shall not be obligated to
issue or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any securities exchange.

3



--------------------------------------------------------------------------------



 



     5. Status of Stock.
          (a) Rights as Stockholder. Subject to the restrictions contained
herein, the Participant shall have all voting and ownership rights applicable to
the Restricted Stock, including the right to receive dividends, whether or not
such Restricted Stock is vested and unless and until the Restricted Stock is
forfeited pursuant to the provisions of this Agreement.
          (b) Compliance with Securities Laws. Participant agrees that the
Restricted Stock will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
Participant also agrees (i) that the legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws may be
applicable to the Restricted Stock, (ii) that the Company may refuse to register
the transfer of the Restricted Stock on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Stock.
     6. Relationship to Company.
          (a) No Effect on Rights of Company. The existence of this Restricted
Stock Agreement shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganization or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding , whether of a similar character or
otherwise.
          (b) No Guarantee of Service. This Restricted Stock Agreement shall not
confer upon Participant any right with respect to continuance of employment by
the Company or any of its affiliates, nor shall it interfere in any way with any
right the Company, or its directors or stockholders, would otherwise have to
terminate such Participant’s employment at any time.
     7. Non—Competition; Non-Solicitation.
          (a) Consideration for this Section. Participant acknowledges and
agrees that:
               (i) the benefits afforded by this Agreement are discretionary and
over and above the ordinary employment compensation provided by the Company to
Participant, and in making its decision to offer Participant the benefits
afforded by this Agreement the Company relied upon and was induced by the
covenants made by Participant in this section,
               (ii) in accepting the grant evidenced by this Agreement
Participant is receiving an asset of significant value, which is adequate
consideration for the restrictions imposed by this Agreement,
               (iii) Participant’s position with the Company places Participant
in a position of confidence and trust with the clients and employees of the
Company,
               (iv) the Company’s business is carried on throughout the world
and accordingly, it is reasonable that the restrictive covenants set forth below
are not limited by specific geographic area,
               (v) the course of Participant’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets,

4



--------------------------------------------------------------------------------



 



designs, methodologies, products, client preferences and policies, and identity
of appropriate personnel of clients with sufficient authority to influence a
shift in suppliers) as well as other confidential and proprietary information,
(such as databases, methodologies, and technologies),
               (vi) Participant’s employment affords Participant the opportunity
to develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,
               (vii) the Company’s relationships with its established clientele
and employees are placed in Participant’s hands in confidence and trust, and
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of the Company that Participant make the covenants
contained in this Agreement.
          (b) Restricted Activity.
               (i) Participant agrees that during the term of Participant’s
employment, Participant shall not, directly or indirectly, as a director,
officer, employee, agent, partner or equity owner of any entity (except as owner
of less than 4.9% of the shares of the publicly traded stock of a corporation
which Participant does not have in fact the power to control or direct), or in
any other manner directly or indirectly engage in any activity or business
competitive in any manner with the activities or business of the Company.
               (ii) For a period of one year after Participant’s Date of
Termination, with respect to any services, products, or business pursuits
competitive with those of the Company, Participant shall not, directly or
indirectly, whether as a director, officer, employee, consultant, agent,
partner, equity owner of any entity (except as owner of less than 4.9% of the
shares of the publicly traded stock of a corporation which Participant does not
have in fact the power to control or direct), participant, proprietor, manager,
operator, independent contractor, representative, advisor, trustee, or
otherwise, solicit or otherwise deal in any way with any of the clients or
customers of the Company:
          (A) with whom Participant in the course of employment by the Company
acquired a relationship or had dealings,
          (B) with respect to whom Participant in the course of employment by
the Company was privy to material or proprietary information, or
          (C) with respect to whom Participant was otherwise involved in the
course of employment by the Company, whether in a supervisory, managerial,
consultative, policy-making, or other capacity involving other Company employees
who had direct dealings with such clients and customers.
Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to the Date of Termination, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
the Date of Termination, or any prospective client or customer for whom pursuit
was actively planned by the Company within the year prior to the Date of
Termination and in respect of whom the Company has not determined to cease such
pursuit.
               (iii) For a period of one year after the Date of Termination,
Participant shall not (including without limitation on behalf of, for the
benefit of, or in conjunction with or as part of, any other person or entity)
directly or indirectly:

5



--------------------------------------------------------------------------------



 



               (A) solicit, assist, discuss with or advise, influence, induce or
otherwise encourage in any way, any employee of Company to terminate such
employee’s relationship with Company for any reason, or assist any person or
entity in doing so,
               (B) employ, assist, engage, or otherwise contract or create any
relationship with, any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
               (C) interfere in any manner with the relationship between any
employee and Company.
          (c) Remedies. Participant acknowledges that the Company’s legal
remedies for a breach of this Section 7 shall be inadequate, and that without
limitation of Company’s rights to any other remedy at law or equity available to
it, the Company (i) shall be entitled to obtain injunctive relief to enforce
this provision, and (ii) shall be entitled to cancel any rights under this
Agreement, and (iii) shall be entitled to recover from the Participant any Stock
granted hereunder, whether or not vested, or if such Stock has been transferred
or sold, an amount equal to the value thereof, and such Stock and the proceeds
thereof shall be held in a constructive trust for the purposes of enforcement
hereof. The Company’s rights to enforce this Agreement shall survive any vesting
and/or forfeiture of rights hereunder. If any part of this Section 7 shall be
deemed illegal or unenforceable, this section shall be deemed modified and then
enforced to the greatest extent legally enforceable.
     8. Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Restricted Stock.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns of the Company and all persons lawfully
claiming under Participant.
     10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE
PARTICIPANT IS DELIVERED TO THE COMPANY WITHIN FORTY-FIVE (45) DAYS AFTER THE
GRANT DATE.
     IN WITNESS WHEREOF , the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the date of first above written.

                  HARRIS INTERACTIVE INC.            
 
               
By:
         
 
(Participant)    
 
               
Title:
      Dated:        
 
               

6